Title: From George Washington to William Heath, 13 November 1780
From: Washington, George
To: Heath, William


                        

                            
                            Dear Sir
                            Head Quarters Passaic Falls 13th Novemr 1780
                        
                        The inclosed from the Marquis de la Fayette announces the expected arrival of several French officers of
                            distinction upon a visit to the Army. Should they pass the posts under your command I am convinced you will pay them every
                            attention and honor due to their Rank. As I should wish to have notice of their approach to this Camp,
                        you will oblige me by dispatching an Express as soon as they arrive with you, with an account of the Route
                            which they mean to take—I am Dear Sir Yr most obt Servt
                        
                            Go: Washington
                        
                    